                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILE DIVISION
                        1:19-cv-00040-MR

BRIAN G. RANSOM,                 )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
THOMAS HAMILTON,                 )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court sua sponte on the filing of a motion

for summary judgment by Defendant. [Doc. 39].

      In accordance with Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),

the Court advises Plaintiff, who is proceeding pro se, of the heavy burden

that he carries in responding to the motion.

      Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.
      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. The nonmoving party must

present sufficient evidence from which “a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia

Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th Cir. 1995).

      If Plaintiff has any evidence to offer to show that there is a genuine

issue for trial, he must now present it to this Court in a form which would

otherwise be admissible at trial, i.e., in the form of affidavits or unsworn

declarations. Federal Rule of Civil Procedure 56(c) provides that:

            (1) Supporting Factual Positions. A party asserting
            that a fact cannot be or is genuinely disputed must
            support the assertion by:


                                       2
                  (A) citing to particular parts of materials in the
                  record, including depositions, documents,
                  electronically stored information, affidavits or
                  declarations, stipulations (including those
                  made for purposes of the motion only),
                  admissions, interrogatory answers, or other
                  materials; or

                  (B) showing that the materials cited do not
                  establish the absence or presence of a genuine
                  dispute, or that an adverse party cannot
                  produce admissible evidence to support the
                  fact.

            (2) Objection That a Fact Is Not Supported by
            Admissible Evidence. A party may object that the
            material cited to support or dispute a fact cannot be
            presented in a form that would be admissible in
            evidence.

            (3) Materials Not Cited. The court need consider
            only the cited materials, but it may consider other
            materials in the record.

            (4) Affidavits or Declarations. An affidavit or
            declaration used to support or oppose a motion must
            be made on personal knowledge, set out facts that
            would be admissible in evidence, and show that the
            affiant or declarant is competent to testify on the
            matters stated.

FED. R. CIV. P. 56(c). An affidavit is a written statement under oath; that is,

a statement prepared in writing and sworn before a notary public.           An

unsworn statement, made and signed under the penalty of perjury, may also

be submitted. Affidavits or statements must be presented by Plaintiff to this


                                       3
Court no later than fourteen (14) days from the date of this Order and must

be filed in duplicate.

      Plaintiff’s failure to respond may result in Defendant being granted the

relief Defendant seeks by way of summary judgment and dismissal of the

Complaint with prejudice.

                                  ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall respond to the

pending motion within 14 days of entry of this Order. Failure to file a timely

and persuasive response will likely lead to the dismissal of this lawsuit

against Defendant.

      IT IS SO ORDERED.           Signed: May 24, 2021




                                       4
